Citation Nr: 1243985	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the left ankle, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2012, the Veteran had an informal conference with an RO hearing officer.  A copy of the informal conference report has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the appeal.


FINDING OF FACT

The Veteran's degenerative joint disease of the left ankle is shown to be manifested by pain, but no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Codes 5003, 5271 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A September 2008 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran underwent VA examinations in October 2008 and January 2012 to obtain medical evidence as to the nature and likely etiology of the claimed disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2008 and January 2012 VA examination reports provide a detailed description of the Veterans left ankle disability, including the effects of pain, weakness, and limitation of motion on functional impairment and occupational functioning.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the record does not reflect that either VA examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered the medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  Based on this record, the Board concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  At his June 2010 informal conference, the Veteran identified additional private treatment records.  VA requested the identified records and received a negative replies in statements dated June 2012.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Law & Regulation

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  An evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2012).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Veteran's service-connected left ankle disability is currently assigned a 10 percent rating under Diagnostic Codes 5271-5003.

Under Diagnostic Code 5003, degenerative arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  For the purpose of rating disabilities due to arthritis, the ankle is considered a major joint.  See 38 C.F.R. § 4.45 (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Diagnostic Code 5271 [ankle, limited motion of], calls for the assignment of a 10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  

The Board observes that under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.

Terms such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5003, and by incorporation 5271, are deemed by the Board to be the most appropriate codes because they pertain specifically to the disability at issue (arthritis) but also because they provide specific guidance as to how symptoms of this disability are to be evaluated.  

The Board can identify nothing in the evidence to suggest that another Diagnostic Code would be more appropriate and the Veteran and his representative have not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5003 and, by incorporation, 5071.  

At an October 2008 VA examination, the examiner did not have the claims file for review, but did demonstrate an accurate understanding of the history of the Veteran's service-connected injury.  The examiner reported the Veteran's gait was normal without assistive devices.  There was no tenderness to palpation or instability.  The Veteran's left ankle range of motion was 0 degrees dorsiflexion from the neutral position with the foot at 90 degrees to the ankle and 0 to 40 degrees plantar flexion with pain at 40 degrees.  There was no varus or valgus angulation of the oscalsis in relationship to the long axis of the tibia and fibula.  Range of motion of the left ankle did not change after repetitive use testing three times.  The diagnosis was status post left ankle fracture.  The Veteran reported flare-ups depending on the activity so for example, he avoids pivoting when playing basketball with family. 

Regarding activities of daily living, the patient reports that he walks .7 miles 4 to 5 times a week.  The Veteran reported that he retired not because of any disability.  He reported that the service-connected disability did not interfere with his ability to do his occupation.  The only effects were reports of pain.  He reported he applied analgesic cream locally to the ankle area for temporary relief.

The Veteran was afforded a VA examination in January 2012.  The examiner did not have access to the claims folder, but from assertion and specific details within the report, he demonstrated an accurate understanding of the history of the Veteran's service-connected disability.  After conducting the examination, the examiner reported plantar flexion of 0 to 40 degree with mild pain at 40 degrees, dorsiflexion of 0 to 20 degree with mild pain at 20 degrees, eversion of 0 to 20 with mild pain at 20 degrees, and inversion of 0 to 30 without pain.  The Veteran reported no additional limitation following repetitive use testing.  There was no additional limitation with pain, weakness, or fatigability.  There was no swelling, deformity, atrophy, or disuse. There was no impaired acute skilled movements, no interference with sitting, standing, or weight-bearing. The Veteran reported no tenderness to palpation.  Muscle strength was 5 out of 5.  There was no evidence of joint instability.

The Veteran reported intermittent pain with prolonged walking and denied any private medical treatment for the disability.  The Veteran also denied taking medication for the pain.  With regard to functional impact, the Veteran reported that his activities of daily living were not limited due to the service-connected disability.

In an April 2012 statement, the Veteran described ongoing symptoms and difficulty in the morning with his first trip down the stairs. 

The current evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with moderate limitation of motion.  In order to warrant a higher evaluation, the disability must approximate the functional equivalent of marked limitation of motion.  See, 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on the evidence, the Board finds that the Veteran has a decreased range of motion of the left ankle, but that such is not sufficient to establish a marked impairment.  As demonstrated at the January 2012 VA examination, the Veteran displayed nearly full range of motion based on plantar flexion and dorsiflexion.

Accordingly, a marked limitation of motion has not been identified and the assignment of a 20 percent disability is not warranted based on 38 C.F.R. § 4.71a, Diagnostic Code 5271.

As noted, in DeLuca 8 Vet.App. 202, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).  During the October 2008 exam, the Veteran reported that he walks for exercise 4 to 5 times a week.  Similarly, during the January 2012 VA examination, the Veteran complained that he experienced flare-ups after prolonged walking.  In addition, repetitive motion testing did not identify any additional functional limitation in the Veteran's left ankle.

The Veteran has complained of having a stiff ankle that he wraps before physical activity. (See April 2012 statement).  The Board has no reason to doubt that the Veteran experiences pain and stiffness in his left ankle.  Indeed, left ankle pain was documented during both VA examinations.  As noted, however, the competent and credible evidence of record indicates that these symptoms do not result in any additional functional impairment.  In fact, both VA examiners noted the Veteran's complaints and stated that he did not experience additional functional impairment following repetitive use testing.

While the Board has considered the Veteran's complaints about pain and stiffness, he denied symptoms of instability, swelling, fatigability during the January 2012 VA examination.  Furthermore, his own lay evidence does not establish the presence of marked limitation of motion.  Hence, a disability rating in excess of 10 percent is therefore not warranted.

Extraschedular Considerations

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service- connected right ankle disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

In the present case the evidence shows significant range of motion remaining in the left ankle with mild symptoms on extended use of the ankle. The limitation of motion and the symptoms experienced on use of the leftankle are both considered in the Board's assignment of a 10 percent rating, contemplating moderate limitation of range of motion as measured with consideration of additional impairment on use of the ankle. The Veteran is able to walk effectively without use of an assistive device.  The evidence does not show frequent periods of hospitalization or marked interference in employment beyond what would be contemplated in the assigned ratings.  Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b).





ORDER

An increased rating in excess of 10 percent for the degenerative joint disease of the left ankle is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


